Title: To John Adams from Timothy Pickering, 1 August 1797
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia Augt. 1. 1797

By this day’s mail I send three packets, containing, together, 80 Mediterranean passports, for your signature; which I shall wish to have returned as soon as you can find time to dispatch them.
David Howell Esqr. Commissioner on the St. Croix business, expressed to me, last winter, his expectations that his salary of £ 1000. Sterling a year, would continue from the day he accepted the appointment, until the business should be finished. The estimate laid before Congress & published contemplated that service to last but for six months; and the pay of the Commissioners was proposed at the rate of £ 1000 per annum. Mr. Howell says that on accepting the office of Commissioner, he has been considered as out of the competition for any other appointments, as well as of professional businesses. The latter is truly surprizing—That for a public employment calculated to last six months, a gentleman should relinquish forever his profession as a lawyer. Mr. Howell was engaged in the business about three months, as well as I recollect, and then the Commissioners adjourned for ten months. It is for this interval, as well as what time remains, before the final decision of the board shall be given, that Mr. Howell claims his salary; & he will doubtless speak to you on the subject; for which reason I thought it proper to bring itthe subject before you.
I have the honor / to be with great respect, / sir your obt. servt.

Timothy Pickering